OPINION — AG — ** CORRECTION OF ERRORS IN COUNTY TAX ROLLS — REFUNDS — LEGISLATIVE INTERPRETATION ** FROM AND AFTER APRIL 18, 1949 (EFFECTIVE DATE OF LEGISLATION SENATE BILL NO. 183) OF THE TWENTY SECOND LEGISLATURE, BOARD OF COUNTY COMMISSIONERS ARE ENTIRELY WITHOUT JURISDICTION TO HEAR AND DETERMINE ANY ALLEGATIONS OF ERROR, MISTAKE OR DIFFERENCE IN ANY ITEM IN ANY TAX ROLL OR TO ORDER A CORRECTION OF ANY SUCH ERROR OR THE MAKING OF A REFUND THEREON. (BOARD OF TAX ROLL CORRECTIONS) CITE: 68 Ohio St. 1556 [68-1556], 68 Ohio St. 184 [68-184] (JAMES C. HARKIN)